Citation Nr: 1023598	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for residuals of 
prostate cancer.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and January 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and Meniere's disease are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran was 
exposed to herbicides in service.

2.  The Veteran did not serve in Korea between April 1968 to 
July 1969.

3.  The competent medical evidence does not associate the 
Veteran's diabetes or residuals of prostate cancer with any 
other disability, disease, or event in service.






CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Criteria for service connection for residuals of prostate 
cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in November 2007 that fully 
addressed the notice elements noted above and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  It also provided 
information on how disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA Compensation and Pension (C&P) examination 
in regard to his claim for service connection.  In 
determining whether the duty to assist requires that a VA C&P 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection for residuals of prostate cancer and diabetes 
mellitus.  The evidence of record does not establish that the 
Veteran was exposed to Agent Orange.  Additionally, there is 
no evidence, besides the Veteran's own statements, that these 
conditions are otherwise related to his active service.  
Medical evidence shows that these conditions were diagnosed 
many years after the Veteran's service and gives no 
indication that the conditions originated during or were 
caused by the Veteran's active service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from May 1996 to October 2008.  The Veteran 
submitted private treatment records dated from August 1995 to 
April 2000.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran contends that he is entitled to service 
connection for diabetes mellitus and residuals of prostate 
cancer, to include as due to exposure to Agent Orange.  
However, the evidence of record fails to suggest that there 
is any link between either the Veteran's diabetes mellitus, 
or his residuals of prostate cancer, and his military 
service.  As such, for the reasons discussed below, service 
connection is not warranted for either disability.

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era (January 9, 1962, 
and May 7, 1975), and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin, such as 
Agent Orange, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).
 
Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service, notwithstanding the fact 
that there is no record of evidence of such disease during 
the period of such service.  38 U.S.C.A § 1116(a)(1).  

The following is the exclusive list of diseases that are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), but does not include 
cancer of the tongue.  38 C.F.R. § 3.309(e).  

As noted, both diabetes mellitus and prostate cancer are 
conditions that are presumptively associated with herbicide 
exposure.  However, the Veteran's service personnel records 
do not show any evidence that he ever served in Vietnam, and 
the Veteran has not contended otherwise.

The Department of Defense has acknowledged that herbicides, 
such as Agent Orange, were used along Korea's demilitarized 
zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The affected area was a strip of 
land 151 miles long and up to 350 yards wide, from the fence 
to north of the civilian control line.  The Department of 
Defense has determined that selected ground combat units of 
the 2nd and 7th Infantry divisions that served between April 
1968 and July 1969 were presumptively exposed to herbicides 
during their service in Korea and are therefore eligible for 
the presumptive conditions that have been epidemiologically 
linked to herbicide exposure.  

Service personnel records show that the Veteran served in 
Korea during his active service from September 1966 to 
October 1967.  However, as noted above, herbicide use, as 
contemplated by the regulations, did not officially commence 
in Korea until April 1968, approximately six months after the 
Veteran's tour in Korea ended.  

The Veteran contends that his unit was stationed temporarily 
in the vicinity of the DMZ, but the location of the Veteran's 
unit is immaterial to the resolution of this claim, as the 
Veteran is not eligible for the presumption of herbicide 
exposure based on the dates he served in Korea, regardless of 
where he was located.  The Veteran is thus not entitled to 
the presumption of herbicide exposure as he was not stationed 
in Korea during the time it has been acknowledged that 
herbicides were used.  

While the Veteran does not meet the criteria for the 
presumption of herbicide exposure to apply, he is still 
entitled to present evidence of actual herbicide exposure.  
However, sufficient evidence has not been presented in this 
case to support a finding that the Veteran was in fact 
exposed to herbicides while in service.  In an October 2008 
statement, the Veteran reported that he was stationed for a 
period at a camp that was approximately 6 miles north of the 
38th parallel in order to construct a bridge.  He asserted 
that all of the vegetation was brown and dead around the DMZ; 
and he recalled something being sprayed in that area.  
However, it is not considered unusual that the vegetation 
would be gone from a place such as the DMZ, and furthermore, 
the fact that vegetation was gone is not an indication that 
an herbicide such as Agent Orange was used to remove the 
vegetation.  Even if some substance was in fact sprayed, 
there is no evidence that the substance was an herbicide as 
contemplated by the regulations, particularly since the DOD 
found that Agent Orange and similar herbicides were not used 
in Korea until 1968.  As such, the evidence is not 
sufficiently persuasive to show that the Veteran was exposed 
to herbicides while in service; and he is therefore not 
entitled to presumptive service connection. 

The Veteran is nevertheless entitled to demonstrate that his 
diabetes and residuals of prostate cancer are directly 
related to his time in service.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the Agent Orange presumption does not preclude the 
Veteran from establishing direct service connection with 
proof of actual direct causation.

However, there is no indication, besides the Veteran's 
statements, that either diabetes mellitus or prostate cancer 
was caused by his active military service.  

The Veteran's service treatment records do not evidence any 
treatment for diabetes or prostate cancer, or related 
condition or symptoms; and the Veteran did not develop either 
disease for a number of years following service.  For 
example, he was diagnosed with prostate cancer in 1996.

In October 2008 a VA doctor stated that he treated the 
Veteran for diabetes and prostate cancer; both of which he 
indicated are Agent Orange associated conditions.  The Board 
acknowledges that diabetes mellitus and prostate cancer are 
indeed diseases that have been presumptively linked to 
herbicide exposure.  However, again, herbicide exposure has 
not been shown in this case.

In light of the evidence the Veteran is not entitled to 
service connection for diabetes mellitus or prostate cancer.  
Although the Veteran has been diagnosed with both disorders, 
neither has been associated with his active service by 
medical evidence.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Unfortunately, in this case, no competent medical opinion has 
been presented addressing a relationship between the 
Veteran's time in service and a current disability, to 
include diabetes mellitus and prostate cancer.  While the 
Board is sympathetic to the Veteran's claims, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he his diabetes 
and residuals of prostate cancer are related to active 
service are not supported by the competent medical evidence 
of record.  Moreover, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  For all of the reasons discussed above, 
entitlement to service connection must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for diabetes mellitus and residuals of prostate cancer, the 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for residuals of prostate cancer is 
denied.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss, tinnitus, and Meniere's disease.  The 
Veteran contends that these disorders were caused by his 
active service.  

Treatment records reveal that the Veteran has bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385.  Records reflect 
that he worked as a mechanic during service.  The Veteran 
indicated that he did not have the benefit of any computers 
to diagnose problems with heavy vehicles and he stated that 
he would often have to rev the engines in order to determine 
the problems.  Following service the Veteran worked in 
construction, although he reported that he served as a 
building contractor which he alleged did not expose him to 
acoustic trauma.

Service treatment records do not show any complaints of or 
treatment for hearing loss; and the Veteran's separation 
physical does not appear to show hearing loss for VA 
purposes.

Nevertheless, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The nature of the Veteran's service indicates that he was 
likely exposed to loud noise.  An examination is necessary to 
determine if his current hearing loss and tinnitus are 
related to active service.  The Veteran's Meniere's disease 
should also be evaluated at this time due to its close 
association with the issues of hearing loss and tinnitus.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not (50 percent 
or greater) that any diagnosed hearing 
loss, tinnitus, or Meniere's disease either 
began during or was otherwise caused by the 
Veteran's military service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, readjudicate the Veteran's 
claim of entitlement to service connection 
for bilateral hearing loss.  If the 
benefit sought on appeal is not granted, 
the AMC should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


